3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0114929 to Deregibus et al. in view of U.S. 5,974,649 to Marena.  
Deregibus et al. discloses a multilayer tube comprising a sheath (11) made fluorinated polymers which is located in an innermost layer, and adapted to be in contact with a circulating fluid and is constituted by a first non-conducting material (14), made of non-pigmented virgin fluorinated polymer such as FEP, MFA, PFA, ECTFE and PTFE, wherein the sheath has a smooth internal surface and is reinforced with external layers (13, 16 and 19) that are predominantly made of rubber, as recited in claims 1, 4 and 12.  Deregibus et al. further discloses the multilayer tube comprising one claims 1 and 9.  Paragraph [0024] discloses that the sheath (11) has an external surface cemented by a chemical process that renders the fluorinated polymer bondable by adhesives to other surfaces, as recited in claim 6.  Paragraph [0024] further discloses the sheath and the one or more intermediate reinforcement layers are coupled stably by way of the interposition of a layer of rubber (16), as recited in claim 7.  Paragraph [0027] discloses that the one or more intermediate reinforcement layers (12) comprise at least one first textile reinforcement layer (17) and at least one second textile reinforcement layer (18), with the interposition of a filler layer (19) made of elastomeric material.  Paragraph [0029] further discloses a reinforcement spiral (120) made of metallic or thermoplastic material, being stably wound and associated about the reinforcement layers, as recited in claim 11.  Deregibus et al. discloses the recited structure with the exception of coupling a second, black-pigmented material that is electrically at least antistatic in the form of one or more continuous strips to the non-conducting material that radially traverses the first nonconducting material.  The Marena reference discloses a hose for Deregibus et al. integrally formed, i.e., co-extruded, strips of conductive material, such as carbon black, as suggested by Marena in order to couple the innermost tube with one or more continuous strips of antistatic material in order to discharge electrical charges.  In regard to the strips having a helical extension, as recited in claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the strips in a helical orientation along the length of the inner liner, wherein it . 

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deregibus et al. in view of Marena as applied to claim 7 above, and further in view of U.S. 2013/0011595 to Martino.  
7.	Deregibus et al., as modified, discloses a rubber layer (16) lying between the sheath (11) and the one or more intermediate reinforcement layers stably coupling the two, but does not specifically disclose the rubber being black and conducting.  Martino discloses a multilayer tube construction, wherein paragraph [0036] discloses that materials forming reinforcement, cover or additional resin layers may be loaded with carbon black, pigments, dyes, or other fillers so as to render the construction electrically-conductive for applications requiring electrical conductivity or static dissipation.  Separate electrically-conductive or reflective fiber or resin layer, wires, and other elements may be incorporated within, or on the multi-layer structure so as to provide electrical conductivity or static dissipation.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide carbon black, dyes or pigments to the rubber layer between the sheath and the intermediate reinforcement layers of the hose of Deregibus et al., as modified, as Martino in order to provide a black coloring to the intermediate rubber layer and to dissipate electric charges. 
Response to Amendment
8.	Applicant further amended claim 1 to include limitations of the first nonconducting material being coupled to the one or more continuous strips by co-extrusion wherein the one or more continuous strips radially traverses the first nonconducting material.  Applicant further argues that the present invention’s claimed co-extrusion advantageously provides the strips cross the entire thickness of the first material, thereby permitting a better discharge of the electric charges.  The rejection of Deregibus et al. in view of Van Hooren has been withdrawn, as the Van Hooren reference does not disclose the one or more continuous strips radially traversing the width of the first nonconducting material.  It should be noted that applicant argues that Van Hooren does not “cross the entire thickness of the first material”, however, the claim does not recite that the strip traverse the entire width of the material.  The U.S. 5,974,649 to Marena is now combined with the Deregibus et al. reference to teach that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an integral (co-extruded) strip of carbon 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


March 7, 2022
P. F. Brinson